Appellants were found guilty by the Circuit Court for Howard County sitting as a jury, on three counts of an information in which they were charged with breaking in a garage to commit a felony, with feloniously stealing a safe, truck and some money, and with breaking in a garage and stealing the same articles. The charges were made under the provisions of Sections 34 and 35 of Article 27 of the Code. Each of the appellants was sentenced to ten years in the Maryland Penitentiary.
The sole contention made by the appellants is that the conviction was based upon the uncorroborated testimony of two accomplices. The State contends that there is some corroboration, particularly with respect to the appellant Juratovac. Apart from this, the State says that this Court has no authority to look into the question of the sufficiency of the evidence because, there was no objection to the admission of any of it, nor any ruling of the trial court on such an objection, and the appeal is simply from the verdict and judgment. It has been held in a long line of cases beginning with League v. State, 36 Md. 257, and running through Swann v. State, 192 Md. 9, 63 A.2d 324 andSlansky v. State, 192 Md. 94, 63 A.2d 599, that a court sitting without a jury is, by analogy, in the same position as a jury with respect to the facts in a criminal case. The trial court is the sole *Page 564 
and final judge of the sufficiency of the evidence, and its determination on this question cannot be reviewed by this Court. It is true that we said in the case of Lanasa v. State,109 Md. 602, 71 A. 1058, that upon the uncorroborated evidence of accomplices the rule does not permit a conviction to stand, and this has also been reiterated in other cases such as Wolf v.State, 143 Md. 489, 122 A. 641, Folb v. State, 169 Md. 209,181 A. 225 and Meyerson v. State, 181 Md. 105, 28 A.2d 833. However, in the Swann case, supra, the same question was raised as here, namely, that the appellant had been convicted on the uncorroborated testimony of two accomplices. We said that no ruling of the lower court, whether reviewable on appeal or not, was even presented for review in that case, and since the record presented no ruling by the court, objected to by the appellant, there was nothing before us and the appeal was dismissed for that reason.
There is no substantial difference between the Swann case and the case before us. The proper method and the final method of raising the question of the sufficiency of the evidence in criminal cases is by a motion for a new trial. We cannot review the ruling of the trial court on such a motion. It is to be presumed that on a motion for a new trial, the court hearing the motion will not permit a conviction on the uncorroborated testimony of accomplices to stand, but we have no authority to go into that question here.
The appeal will be dismissed.
Appeal dismissed with costs. *Page 565